DETAILED ACTION
This action is responsive to the Amendment filed on 05/25/2022. Claims 21-40 are pending in the case. Claims 1-20 were previously canceled. Claims 21, 27, and 40 are the independent claims.
This office action is FINAL.
During an Examiner-initiated interview with Applicant’s representative (see PTO-413 mailed 07/01/2022), Examiner suggested an amendment to bring the claims into condition for allowance. In a subsequent telephonic discussion, Applicant’s representative indicated that Applicant wanted a broader embodiment.  
Examiner respectfully withdraws the offer of allowable subject matter in view of the newly-discovered art which was identified when searching Applicant’s broader claims. A patent reference was identified which prompted a different way to consider Applicant’s visualization. A subsequent NPL search identified a very early map data visualization product. A forward of this early product resulted in the new reference which is cited below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 05/25/2022 (hereinafter Response), Applicant amended Claims 21, 27, and 40; Amended the Disclosure and Drawings; and argued against all objections and rejections previously set forth in the Office Action dated 02/25/2022.
Applicant's amendments to the disclosure and drawings are acknowledged.
Applicant’s amendment to claims 21, 27, and 40 to further clarify the metes and bounds of the invention are acknowledged.

Response to Amendment/Arguments
In response to Applicant's amendments to the disclosure and drawings, the objections to the disclosure and drawings are respectfully withdrawn.
In response to Applicant’s amendment to claims 21, 27, and 40, the non-statutory double patenting rejection of claims 21-40 in view of US Patent 11,003,330 is respectfully withdrawn, insofar as the patented claims do not recite:
a first geospatial graphic as a first graphical representation is rendered on the map of the geographic area in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic as a second graphical representation is rendered on the map of the geographic area in a second graphical form at the second GUI position value and the second GUI time value, wherein the second graphical representation is different from the first graphical representation, wherein the second graphical form includes a visual difference from the first graphical form, wherein the visual difference is determined based upon at least a value difference between the second GUI position value and the first GUI position value.
Examiner reserves the right to re-raise this rejection or make other non-statutory double patenting rejections with other patents in the same family, should Applicant amend the claims to no longer recite this subject matter.
Applicant’s prior art arguments with respect to the pending claims have been fully considered. In particular, while there is a visual difference in the rendered graphics (first geospatial graphic as a first representation in a first form and a second geospatial graphic as a second representation in a second form) of the vehicle data when considering the combination of teachings of ADAMS (presenting vehicle data in a user interface with some graphics) in view of BARCAY (presenting moving vehicle data using different graphic representations), the combination does not appear to expressly disclose the “visual difference is determined based upon at least a value difference between the second GUI position and the first GUI position” because, at best BARCAY determines the orientation of the graphic based on trajectory information.
Applicant’s arguments are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rationale for why the claims are indefinite is explained within the rejection under 112(a) below.
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21 (and similarly claims 27 and 40), the claim recites (emphasis added)… 
for the animated graphical representation of a particular vehicle trip … a first geospatial graphic as a first graphical representation is rendered on the map of the geographic area in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic as a second graphical representation is rendered on the map of the geographic area in a second graphical form at the second GUI position value and the second GUI time value, 
wherein the second graphical representation is different from the first graphical representation,
 wherein the second graphical form includes a visual difference from the first graphical form, wherein the visual difference is determined based upon at least a value difference between the second GUI position value and the first GUI position value.
The limitations are subject to two different interpretations, making the claims indefinite: 
each geospatial graphic is rendered as a respective graphical representation in a respective graphical form, thus the graphical representations of the geospatial graphics are different because the graphical forms are different. This interpretation is supported by the disclosure as originally filed, is rooted in the plain meaning of the claim language, and is the interpretation relied upon in the rejection of the claims; alternatively
each geospatial graphic is rendered having a respective graphical representation in a respective graphical form and both the graphical representations (e.g. shape or glyph or icon used) and the graphical form (e.g. size or color) are different. This is the interpretation argued by Applicant’s representative during the interview, and is the reason for withdrawing the non-statutory double-patenting rejection of the previous action.  However, this interpretation does not have written description support as explained below.
Support for the amendment is stated as being found “throughout the application as filed, including at paras. [0023] and [0107]” (see Response, page 12). 
Paragraph [0023] is with respect to the heat map display of multiple vehicle trips (FIGs 5 and 8, graphical routes) which is a different embodiment from claims of the instant application (FIGs 3 and 7, plurality of geospatial graphics). In the heat map embodiment, the same color is applied an entire route or path, while different colors are applied to different routes, thus the citation to [0023, excerpted below] does not support different graphical representations for different geospatial graphics which also having different forms. 
[0023] Still further, in embodiments where an interactive animated GUI is configured to provide geographic heat maps of multiple vehicular trips, a first graphical route may be displayed on the geographic area map representative of the first set of GUI position values and the first set of corresponding GUI time values. In addition, a second graphical route may be displayed on the geographic area map representative of the second set of GUI position values and the second set of corresponding GUI time values. In such embodiments, the first graphical route may be rendered to have a first weight or a first color, and the second graphical route rendered to have a second weight or a second color. Additionally, or alternatively, the first weight or the first color may be rendered to visually differ from the second weight or the second color. Such visual difference may be based on the differences of a first quantity of GUI values of the first set of GUI position values and the first set of corresponding GUI time values compared with a second quantity of GUI values of the second set of GUI position values and the second set of corresponding GUI time values.
It is further noted that the term “geospatial graphics” is not used in the description of FIG 5. While there are graphics (e.g. 504 and 516), these are graphic overlays for intersections (see discussion [00140-00142]). The relative size of the graphic overlays are not based on the difference in GUI value position, but the risk level for the intersection.


    PNG
    media_image1.png
    627
    969
    media_image1.png
    Greyscale
Paragraph [00107] is with respect to the visualization in FIG 3A, particularly geospatial graphic 314, which is excerpted below:
[00107] In the embodiment of Figure 3A, a vehicle representation (e.g., a representation of vehicle 108) at current geospatial graphic 314 is traveling at 45 miles-per-hour, accelerating at a rate of 0.1 1g g-force, with no hard breaking detected, in a direction of travel due east. The vehicle's current GUI position is 70 (e.g., a relative x-coordinate to the display screen of the display device) and 10 (e.g., a relative y-coordinate to the display screen of the display device) at the GUI value time of 19:45, which is also illustrated via time bar 350.
As can be clearly seen, example geospatial graphics 314, 312, and 310 have the same shape (i.e. use the same graphic representation), but the form (e.g. size) varies based on the value difference in position along the vehicle’s path. This is made clear in the instant application at
[0099]  In the embodiment of Figure 3A, interactive animated GUI 303 renders the plurality of geospatial graphics, including geospatial graphics 310-314, in a chronological order, e.g., based on the received GUI time values. …
[00100]   As illustrated in the embodiment of Figure 3A, first geospatial graphic 310 is rendered to have a first graphical form, and the second geospatial graphic 312 is rendered to have a second graphical form. The first graphic form (of first geospatial graphic 310) visually differs from the second graphical form (of second geospatial graphic 312) based on differences of the first GUI position value or the first GUI position time value (of first geospatial graphic 310) compared with the second GUI position value or the second GUI position time value (of second geospatial graphic 312).

It is noted that FIG 3B show the same shape at the same size (320,322) ([00112]… Geospatial graphics 320 and 322 are rendered similarly because they have similar GUI position values and similar GUI time value.). The geospatial graphics of FIG 3C (e.g. 330,332,306,304) have the same shape and only vary in size. FIG 4A is a different representation of a vehicle trip having geospatial graphics (401,402,403,408,410); in this example, the shape remains the same as does the size, only what is displayed inside the shape changes.
During the interview, no other support was identified showing two differences in two geospatial graphics at two different GUI positions in the animation other than [0023] and [00107]. Applicant’s stated position is “there’s no rule that says we cannot combine different embodiments” (e.g. could use two different colors along the same route or two different shapes, while also varying the size).
Thus, the only examples provided in the instant application of “different forms” for geospatial graphics at different GUI positions is a variation in size for an otherwise similar graphical representation (e.g. shape).
Accordingly, the independent claims are indefinite (subject to two distinct interpretations), where Applicant’s argued interpretation lacks written description support.
Regarding dependent claims 22-26 and 28-39, dependent claims necessarily inherit the deficiencies of the respective parent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 25, 27, 29-33,35, 37-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS (Pub. No.: US 2012/0226390 A1, provided on IDS) in view of BERNARD et al. (TimeSeriesPaths: Projection-Based Explorative Analysis of Multivarate Time Series Data. Zuerst ersch. in: Journal of WSCG ; 20 (2012), 2. - S. 97-106. Retrieved from Konstanzer Online-Publikations-System (KOPS) [http://nbn-resolving.de/urn:nbn:de:bsz:352-227012] on [07/08/2022], newly cited).
The original PDF for BERNARD lacked page numbers. These have been added in the lower right corner by Examiner to make citations easier.
Regarding claim 27, ADAMS teaches the system for generating guided user interfaces (GUIs) (intended use, nonetheless, examples may be seen in FIGs 4, 5, and 7) comprising: a server (FIG 1, vehicle management system 110) and a client device (FIG 1 management devices 135 [0019-0020] access system 110 over network 145); 
the server configured to: 
receive telematics data (see e.g. FIG 1 [0018-0028] vehicle management system 110, telematics module 120 receives data from in-vehicle devices 105) comprising a plurality of geographic positions of a vehicle and a plurality of corresponding time values (see e.g. [0019],[0024],[0036] telematics includes at least raw sensor data including location, status data, time data), the telematics data indicating a plurality of vehicle trips ([0020] vehicle status information can include data on vehicle routes used) made by the vehicle during a time period  ([0035 vehicle status data over a given time period); and 
determine a GUI value dataset based upon the telematics data (analysis functions are performed by telematics module 120, in addition to receiving raw data), the GUI value dataset comprising a plurality of GUI position values and a plurality of corresponding GUI time values ([0037] translates event data into more usable data such as [0043] idle time (an event), [0044] locations, [0054] device activation; essentially the events that will be displayed in the management user interface (see FIG 2 (225) user selects vehicle to add to history display, for each vehicle obtain status data over given time period note that some sort of relative GUI positions must be provided as the status in order to display properly on the map and be associated with the generated timeline comprising the GUI time points) including a first GUI position value corresponding to a first geographic position of the vehicle, a first GUI time value corresponding to the first GUI position value, a second consecutive GUI position value corresponding to a second geographic position of the vehicle, and a second GUI time value corresponding to the second GUI position value (see e.g. example timeline map displays in FIGs 4, 5, 7); and 
the client device (the management device 135 providing the [0030] vehicle management user interface) configured to: 
receive the GUI value dataset (FIG 2 (225) user selects vehicle to add to history display, for each vehicle obtain status data over given time period; it is assumed that the server must also be configured to send the GUI value dataset); 
render a plurality of geospatial graphics on a map of a geographic area in chronological order (note the timeline, thus inherently the animation occurs in chronological order) based upon the GUI value dataset (map 401, routes 468, markers; see e.g. example timeline map displays in FIGs 4, 5, 7), the plurality of geospatial graphics being rendered to display an animated graphical representation of the plurality of vehicle trips made by the vehicle during the time period (user will be able to navigate timeline display to view specific events or status, may be limited to multiple trips (routes) for a single vehicle or multiple vehicles; [0033] select box 334 allows for displaying current data (i.e. associated with specific point in time), key events, and or all status data; while select box 336 allows for different types of timelines; thus FIG 4 shows history of route and status at time of marker indicated by cursor 476; [0045] moving cursor 476 navigates the timeline and would provide a different status including a popup 482 of vehicle at that time; [0048] Dragging the bar 474 along the history display can cause symbols for the vehicles 451 on the map 401 to trace their routes 468 in time)); and 
wherein for the animated graphical representation of a particular vehicle trip (for each trip or portion of a trip rendered on the display), each of the plurality of geospatial graphics is rendered visually different on the map of the geographic area based upon a respective GUI position value and a respective corresponding GUI time value in the GUI value dataset (generally graphical markers and indicators which indicate current vehicle status, including but not limited to: [0041] routes 468 are dashed-lines with color; [0045] popup box; various marker symbols on map include [on FIG 4] 480 (idle) or location circle markers; on FIG 7 (stop) or location circle markers) such that a first geospatial graphic as a first graphical representation is rendered on the map of the geographic area in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic is rendered on the map of the geographic area in a second graphical form at the second GUI position value and the second GUI time value (in one interpretation, these could be different status such as idle, warning, or other events; in a different interpretation, these could be a graphical circle indicating an event or the different pop up which may be displayed; note particularly different events may have different colors (using "color by" 336); different locations/markers may have different assigned colors (as assigned using FIG 6); see also [0039] different timelines can be constructed for the same vehicle to reflect different data. Some examples of such data can include information regarding vehicle stop, moving, and idle times, information regarding congregations, warnings regarding policy violations (such as speeding, operating a power takeoff device while moving, or entering or approaching a geofenced (e.g., prohibited) area), and the like. Graphic elements can be used to represent these and other timeline features)), wherein the second graphical representation is different from the first graphical representation (the graphics at two different GUI positions visually look different because they have different forms), 
ADAMS may not be relied upon to expressly disclose wherein the second graphical form includes a visual difference from the first graphical form, wherein the visual difference is determined based upon at least a value difference between the second GUI position value and the first GUI position value because the visual differences for the event representations are generally based on the event at the location, rather than the location itself (note that the only clear example in the instant application of “different form based on value difference” is the relative size of geospatial graphics in FIG 3A as discussed in the 112(a) rejection above).
BERNARD is directed to the analysis and visualization of time-dependent multivariate data (see e.g. abstract; (page 2, col 1, para 1) To this end, we introduce interactively steerable data aggregation, supporting handling of multivariate time series data. In particular, the user is able to group data points according to data-specific characteristics like statistical calculations based on value and time, or clustering results. (page 2 col 1 bottom) … users can interactively select meaningful path line subsets for detailed exploration and for visual clutter reduction purposes.

    PNG
    media_image2.png
    238
    884
    media_image2.png
    Greyscale
Section 3.1 provides an overview of how BERNARD visualizes multivariate time series data, including performing data projection onto 2D displays (recognized as aggregating the data to generate a plurality of GUI positions, where each GUI position represents one or more pieces of original data at a particular moment of time; see overview in FIG 3, , a detail discussion of how data is aggregated may be viewed in § 3.2) so that time series paths may be visualized (§ 3.3 provides a discussion of various interactions and visualizations). One of the visualizations which may be provided includes a “Rollercoaster Animation” found if FIG 4 on page 5, excerpted below:


    PNG
    media_image3.png
    445
    603
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    421
    694
    media_image4.png
    Greyscale
As can be clearly seen in the enlarged screenshots below, a number of different positions are indicated along a particular path, such that as the user navigates the path using a time slider, the user can view how the path changes with time, where the circles are provided using different sizes relative to their neighbor circles.


BERNARD explains (on page 6) that the rollercoaster animation is used for exploring paths which are generated from the aggregated data, noting This interactive animation allows a detailed exploration of the distribution of projected values over time, and also to detect periodic patterns on the Time Series Path Map. The latter is especially helpful in case of over-plotted displays, where a large amount of data elements is visualized on the display. 
An application of the rollercoaster animation to explore a specific event in time for weather data is shown in FIG 10 on page 10 (use selects time point to explore in calendar time bar, visualization shows all the subsequence data associated with this time point using variable-sized circles (and in the color version of the slide, using variable color for the data points and the path they lie on to show comparative multivariate data, as well as overlaid displays of details associated with particular points)).
Thus BERNARD teaches providing an animated graphical representation of a path (the rollercoaster animation to view subsequence data, and which is selectable using a time line) having a plurality of geospatial graphics, each rendered differently based on a respective GUI position value and a respective corresponding GUI time in a GUI value dataset (e.g. based on aggregated multivariate time series data), such that a first geospatial graphic as a first graphical representation is rendered … in a first graphical form at the first GUI position value and the first GUI time value, and a second geospatial graphic as a second graphical representation is rendered … in a second graphical form at the second GUI position value and the second GUI time value, wherein the second graphical representation is different from the first graphical representation, wherein the second graphical form includes a visual difference from the first graphical form, wherein the visual difference is determined based upon at least a value difference between the second GUI position value and the first GUI position value (the graphical representations have different forms (e.g. sizes) where the change in form (size) represents the value change in position on the relative to a neighboring position, i.e. the furthest away from the center are the smallest, while those that are closest to the center (e.g. the current time step on the slider) are the largest. The forms and the path itself may also vary with respect to color).
It is noted that should Applicant provide sufficient argument to overcome the 112(a) and 112(b) rejections of the independent claims, BERNARD may still be relied upon to teach generating an animated visual representation of paths where each graphic on a particular path visualizes two (or more) values at each GUI position for each GUI time (different representations and different forms for each graphic).
BERNARD states that their analysis (aggregation) and visualization techniques are an improvement over other attempts to visualize multivariate time series data because (page 2 col 1 bottom) [their] approach supports an effective overview of frequent and infrequent states in multivariate time series data even in cases of very large data. Furthermore, users can interactively select meaningful path line subsets for detailed exploration and for visual clutter reduction purposes, where the rollercoaster display is especially useful in exploring the visualized data as noted on page 6.
Thus, the analysis of vehicle trip data in ADAMS may be improved by allowing the user to analyze, view, and explore (interact with) more of the collected and aggregated vehicle data.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ADAMS and BERNARD before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the overall improvements in interactive data analysis taught in BERNARD.
Regarding claim 21, ADAMS in view of BERNARD, combined at least for the reasons discussed above, similarly teaches the method for generating guided user interfaces (GUIs) comprising: the operations performed by the server and the client device of claim 27, thus rejected under similar rationale.
Regarding claim 40, ADAMS in view of BERNARD, combined at least for the reasons discussed above, similarly teaches the tangible, non-transitory computer-readable medium storing instructions for generating guided user interfaces (GUIs), that when executed by one or more processors,  (the stored code of the modules in the server and client device of claim 27) cause the one or more processors to (the server and client device of claim 27) to perform analogous operations as recited in claim 27, thus rejected under similar rational.
Regarding dependent claim 23 (33), incorporating the rejection of claim 21(27), ADAMS further teaches wherein the plurality of geospatial graphics include a plurality of two-dimensional (2D) geospatial graphics (see FIGs 3, 5, 7; [0031]).
Regarding dependent claim 25 (35), incorporating the rejection of claim 21 (27), ADAMS further teaches wherein at least one of the plurality of vehicle trips corresponds to a geographic stop destination (idle location as seen in FIG 4, stopped location HQ in FIG 5).
Regarding dependent claim 29, incorporating the rejection of claim 27, ADAMS further teaches wherein the client device is further configured to: determine a reduced subset of GUI position values and corresponding GUI time values from the plurality of GUI position values and the plurality of corresponding GUI time values in the GUI value dataset; and generate the plurality of geospatial graphics based upon the reduced subset of GUI position values and corresponding GUI time values (see e.g. [0061-0062] user may select any dimension of data for display; as discussed in claim 1 user may choose to only show key events; [0046] user may zoom in/out to change the time scale; these are functionally equivalent to the instant application [0095] any mechanism to filter (exclude redundant graphics, include only specific environment data or status data, remove based on time) the displayed information).
Regarding dependent claim 30, incorporating the rejection of claim 29, ADAMS further teaches wherein the plurality of geospatial graphics generated based upon the reduced subset of GUI position values and corresponding GUI time values include non-redundant geospatial graphics (only key events).
Regarding dependent claim 31, incorporating the rejection of claim 29, ADAMS further teaches wherein the plurality of geospatial graphics generated based upon the reduced subset of GUI position values and corresponding GUI time values include only geospatial graphics associated with environment data or vehicle event data ([0061-0062] user may select any dimension of data for display).
Regarding dependent claim 32, incorporating the rejection of claim 29, ADAMS further suggests wherein the reduced subset of GUI position values and corresponding GUI time values is determined based upon a time-lapse algorithm (note that the instant application fails to explain what a time-lapse algorithm might comprise, assumed this is a known technique for filtering event data; see ADAMS e.g. [0061-0062] user may select any dimension of data for display; as discussed in claim 1 user may choose to only show key events; [0046] user may zoom in/out to change the time scale; these are functionally equivalent to the instant application [0095] any mechanism to filter (exclude redundant graphics, include only specific environment data or status data, remove based on time) the displayed information).
Regarding dependent claim 37, incorporating the rejection of claim 27, ADAMS further teaches wherein at least one of the first GUI position value or the second GUI position value corresponds to a particular geographic position of the vehicle ([0048] symbols for vehicles displayed on map to trace routes over time).
Regarding dependent claim 38, incorporating the rejection of claim 27, ADAMS further teaches wherein the time period is a configurable time period ([0035] "over a given time period", [0046] time scale can be zoomed in/out).
Claims 22, 28 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BERNARD, further in view of KOCH et al. (US 8,447, 792 B2, provided on IDS).
Regarding dependent claim 22 (28), incorporating the rejection of claim 21(27), ADAMS further suggests, without expressly disclosing wherein the plurality of geospatial graphics are rendered at an accelerated rate compared with a real-time rate, the real-time rate being determined from the plurality of corresponding GUI time values because, as noted in claim 1, in ADAMS the user controls how quickly review happens using the timeline. However, should Applicant not find this a sufficient teaching, KOCH cures any deficiencies.
KOCH which is similarly directed to displaying maps with path animation, but also providing user controls for playing the animation (see e.g. (col 11 line 6) Referring to FIG. 7 there is shown an illustrative example of a "Chronicle" or "Narrative" of GLOBs that are displayed to a user. Note, for purposes of this patent the terms Chronicle and Narrative are used interchangeably. A Chronicle or Narrative is a collection of GLOBs that are organized according to time and location, and may then be animated; (col 11 line 44) In addition to the picture GLOB animation there is a route GLOB animation being drawn on the map 704; (col 11 line 55) The Chronicle may comprise a set of player controls 708 that allow the user to control various aspects of the Chronicle such as playing/pausing, forward/reverse and a method to quickly move to certain time indices of the Chronicle that is similar to a videotape player.). A GLOB (see e.g. FIG 3 for data associated with a GLOB) is defined in KOCH as (col 2 line 51) "a gee-located object" and FIG. 1 shows illustrative examples of information converted to a geo-location object ("GLOB") which includes mobile telemetry 114, pictures 116, sensor data 106.
In other words, KOCH provides a play mechanism which suggests the animation is at an "accelerated rate compared with a real-time rate" where the real-time rate is determined based on the GUI time values which are associated with the actual time values from the telematics data (as can be seen in the timeline bar, the times are associated with the actual events). Note also that KOCH provides for fast-forward operation which would also provide an accelerated rate of playback.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS- BERNARD (collecting telemetry data, extracting telemetry data, providing an animated visualization of the extracted telemetry data) and KOCH (providing an animated timeline of at least one trip on a map, including explicit user controls such as playing/pausing, forward/reverse and a method to quickly move to certain time indices) to have improved ADAMS- BERNARD with the playback controls of KOCH with expected and predictable results, motivated at least in part by KOCH which states the controls are "similar to a video tape player'', thus an interface that would be recognizable for providing additional (automatic, hands-free) control over how the vehicle trip data was displayed (by simply watching the animation without needing to manually navigate it).
Claims 26, 36 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BERNARD, further in view of MOORE et al. (US 2013/0326384 A1, provided on IDS).
Regarding dependent claim 26 (36), incorporating the rejection of claim 25 (35), ADAMS further teaches rendering, by the client device, the geographic stop destination with a graphic popup on the map of the geographic area at a GUI position value associated with the geographic stop destination ([0045] popup box 482; as can be seen in FIG 4 there is a pop-up associated with an idle location; as can be seen in FIG 5, there is a popup 582 associated with a stopped location at HQ). However, ADAMS may not be relied upon to expressly disclose rendering, by the client device, one or more photographs associated with the geographic stop destination based upon a selection of the graphic popup. BERNARD, combined at least for the reasons discussed above, does not cure this deficiency.
MOORE teaches (see FIG 48) displaying an information banner 4865 (analogous to a popup) associated with a location 4830 on a map, such that when the user selects the information banner, additional information about the location is provided including access to photos (see [0415], GUI in 4805-4815 is similar to GUI 3800; shown in FIG 38 and described starting at [0340], particular attention drawn to [0352] which explains "the entries to display when the photos tab is selected include photos gathered by the information aggregation entities" (e.g. Yelp, Facebook, Twitter, etc.).
MOORE further teaches [0004] a goal of the mapping application UI is that on-screen controls are kept to a minimum in order to display as much of the interactive map as possible.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS- BERNARD and MOORE before them, to have combined the teachings (displaying the photographs of MOORE upon interaction with the popup in ADAMS) and arrived at the claimed invention with expected and predictable results. The combination is motived by the functionality of providing additional information about a location (e.g. photographs) and the goal of providing minimal on-screen controls for the interactive map as taught by MOORE.
Claims 24, 34 are rejected under 35 USC 103 as unpatentable over ADAMS in view of BERNARD, further in view of OHATA (Pub. No.: US 2010/0250115 A1, included on IDS)
Regarding dependent claim 24 (34), incorporating the rejection of claim 23 (33), ADAMS does not appear to expressly disclose receiving, by the client device, a plurality of three-dimensional (3D) images that correspond to the plurality of 2D geospatial graphics; and rendering, by the client device, the plurality of 3D images with the plurality of 2D geospatial graphics. BERNARD, combined at least for the reasons discussed above, does not cure this specific deficiency.
OHATA teaches (method in FIG 8) displaying a map with a movement path (see e.g. FIG 9 [0075]), such that a still image is displayed attached to map that is associated with the progression of the path to a particular point (see e.g. FIG 10 [0076]). The still image data [0066] was shot by a video camera of the actual area (and thus would be a three-dimensional image representative of the location). In FIG 13, a moving image is shown (over time). OHATA further teaches [0042] an image data acquisition means. OHATA further notes that the path information may be obtained from a navigation apparatus of a vehicle which can include at least GPS and a sensor [0030-0035] and the path data includes [0037] a time series of sequentially acquired positions.
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of ADAMS- BERNARD (showing an animated map of vehicle trips along routes) and OHATA (showing a map with a path such that the display of associated images and/or video are provided synchronized with the progression of a vehicle along the path) to have combined the teachings and arrived at the claimed invention. The combination is motivated by the need to address the problem "particular, it is difficult to meet a need such as a desire to view scenery of visited sites along the time line, as in the case of viewing a trip journal" as taught in OHATA [0010].
Claim 39 is rejected under 35 USC 103 as unpatentable over ADAMS in view of BERNARD, further in view of IQBAL et al. (Patent No.: US 9,754,425 B1, provided on IDS).
Regarding dependent claim 39, incorporating the rejection of claim 27, ADAMS may not be relied upon to expressly disclose wherein the client device is further configured to: generate a trip summary for each of the plurality of vehicle trips; and display the trip summary for each of the plurality of vehicle trips. Incorporating the teachings of BERNARD for the reasons discussed above does not cure this specific deficiency.
It is noted that multiple vehicles are available, and multiple trips (start/end) as part of a route may be displayed in ADAMS and that the timeline for a vehicle clearly has graphical representations for the entirety of the timeframe, including starting/ending times (including when the vehicle was not in motion). Thus, ADAMS provides all the necessary data, and is simply deficient in providing the summary screen explicitly.
IQBAL is similarly directed to collecting and communicating vehicle telematics data for the purposes of monitoring driver behavior (e.g. a teen), (see e.g. (col 2 lines 32-039), analyzing the data to determine trips (col 2 line 50), and further using the telematics data to incentivize behavior (col 4 lines 10-26) associated with insurance policy holder accounts (col 4 lines 27-47). In particular, a parent (col 15 line 35) may view a history of past drives by the child; further the parent (col 38 line 41) a parent may select an option of the parent device program to review a report for a current drive or a report from a history of previous drives.
IQBAL provides (see FIG 12 (col 40 line 51) a user interface to view information about a trip; FIG 24 is an alternative to this interface and is clearly a list of trips for a particular time period for a particular vehicle. Once a user has selected a trip to view information for, IQBAL provides (see FIG 13, (col 40 line 62)) a user interface 1300 that provides a trip report which includes (col 41 line 1) a link to a map showing the route of the trip, including indicating where certain conditions were met. The trip report may also include (col 41 line 15) link to event details for particular driving events.
Thus, IQBAL expressly discloses by a client device, generate a trip summary for each of the plurality of vehicle trips; and display the trip summary for each of the plurality of vehicle trips, where the summary is expressly used to allow the viewer to select a trip for which additional details are desired (including providing a link to a graphical map of the trip).
The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. programming), and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. providing a mechanism to filter the data to a specific trip of a collection of trips on a route). Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
When combined, ADAMS- BERNARD are improved by IQBAL and provide the ability to generate the summary in order to (for example) provide it to the vehicle drivers who are being monitored by the system in ADAMS, as well as provide it to other entities such as insurance agency, when necessary, rather than being limited to only viewing the graphical animation of the data.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150325026 A1 (HAASE) [0065] display graphics in first state and size, and a second state and size
US 20120226391 A1 (FRYER) note particularly FIG 4a
US 20170068861 A1 (MILLER) animating vehicle vectors
US 10475335 B1 (DRINKWATER) visualizing telematics data using animated path of actual vehicle trip; method in FIG 3, visualization in FIGs 5C and 9. 
SLOCUM et al. MapTime: Software for Exploring Spatiotemporal Data Associated with Point Locations. Cartographica, vol. 37, #1, Spring 2000. Pages 15-31.
ANDRIENKO et al. Visual Analytics Tools for Analysis of Movement Data. SIGKDD Explorations. Volume 9, Issue 2. (2007). Pages 38-46.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amy M Levy/Primary Examiner, Art Unit 2173